Case 1:20-cv-23179-MGC Document 16 Entered on FLSD Docket 10/02/2020 Page 1 of 9



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                         Case No. 20-23179-Civ-COOKE/GOODMAN

   MOUNTECH IP LLC,

          Plaintiff,

   vs.

   HMD AMERICA, INC.,

         Defendant.
   ____________________________________/
                                  DEFENDANT’S ANSWER


         Defendant HMD America, Inc. (“HMD”) hereby answers the Complaint for
  Infringement of Patent (Dkt. 1) (“Complaint”) filed by Plaintiff Mountech IP LLC
  (“Plaintiff”) as follows.

                                  NATURE OF THE ACTION
         With respect to the Complaint’s specific allegations, claims, and prayers for relief in
  each correspondingly numbered paragraph, HMD responds as follows, based on information
  currently available to it and after a reasonable inquiry, reserving the right to amend:

         1.      HMD denies that it infringes either of U.S. Patent Nos. 7,991,784 (“the ’784
  Patent”) or 8,311,805 (“the ’805 Patent”) (together, the “Asserted Patents”). HMD admits
  that attached to the Complaint are Exhibits A and B, which purport to be the ’784 Patent and
  ’805 Patent, respectively. To the extent this paragraph otherwise consists of conclusions of
  law, no response is required.
         2.      HMD lacks knowledge or information sufficient to form a belief as to the truth
  of these allegations regarding Plaintiff and, on that basis, denies them.
         3.      HMD admits that it is a corporation organized and existing under the laws of
  Florida, with its principal place of business at 1200 Brickell Ave., Suite 510, Miami, Florida
  33131. Otherwise, denied.
Case 1:20-cv-23179-MGC Document 16 Entered on FLSD Docket 10/02/2020 Page 2 of 9



         4.      HMD admits that it provides products and services throughout the United
  States, including in this judicial district. Otherwise, denied.
         5.      To the extent this paragraph consists of conclusions of law, no response is
  required. Otherwise, denied.
         6.      To the extent this paragraph consists of conclusions of law, no response is
  required. Otherwise, denied.
         7.      For purposes of this action and Answer only, HMD does not dispute the
  Court’s personal jurisdiction over HMD. Otherwise, denied.
         8.      HMD denies that it has infringed the Asserted Patents. For purposes of this
  action and Answer only, HMD does not dispute the Court’s personal jurisdiction over HMD.
         9.      HMD denies that it has infringed the Asserted Patents. For purposes of this
  action and Answer only, HMD does not contest Plaintiff’s assertion of venue in the Southern
  District of Florida.
                           PLAINTIFF’S FACTUAL ALLEGATIONS
         10.     HMD admits that, on its face, the ’784 Patent is titled “Automatic dynamic
  contextual data entry completion system” and identifies its date of issuance by the United
  States Patent and Trademark Office (“USPTO”) as August 2, 2011. HMD admits that Exhibit
  A to the Complaint purports to be a copy of the ’784 Patent. HMD lacks knowledge or
  information sufficient to form a belief as to the truth of the remaining allegations and, on that
  basis, denies them.
         11.     HMD lacks knowledge or information sufficient to form a belief as to the truth
  of these allegations and, on that basis, denies them.
         12.     HMD lacks knowledge or information sufficient to form a belief as to the truth
  of these allegations and, on that basis, denies them.
         13.     Denied.
         14.     HMD lacks knowledge or information sufficient to form a belief as to the truth
  of these allegations and, on that basis, denies them.
         15.     Denied.
         16.     Denied.
         17.     Denied.




                                                 -2-
Case 1:20-cv-23179-MGC Document 16 Entered on FLSD Docket 10/02/2020 Page 3 of 9



         18.    HMD admits that, on its face, the ’805 Patent is titled “Automatic dynamic
  contextual data entry completion system” and identifies its date of issuance by the USPTO as
  November 13, 2012. HMD admits that Exhibit B to the Complaint purports to be a copy of
  the ’805 Patent. HMD lacks knowledge or information sufficient to form a belief as to the
  truth of the remaining allegations and, on that basis, denies them.
         19.    HMD lacks knowledge or information sufficient to form a belief as to the truth
  of these allegations and, on that basis, denies them.
         20.    HMD lacks knowledge or information sufficient to form a belief as to the truth
  of these allegations and, on that basis, denies them.
         21.    Denied.
         22.    HMD lacks knowledge or information sufficient to form a belief as to the truth
  of these allegations and, on that basis, denies them.
         23.    Admitted.
         24.    Admitted.
         25.    Denied.
         26.    Denied.
         27.    Denied.
         28.    Denied.
         29.    HMD admits that Mountech attached a chart as Exhibit C to its Complaint but
  denies that the chart demonstrates infringement of any product. HMD lacks knowledge or
  information sufficient to form a belief as to the truth of the remaining allegations and, on that
  basis, denies them.
         30.    HMD lacks knowledge or information sufficient to form a belief as to the truth
  of these allegations and, on that basis, denies them.
         31.    HMD lacks knowledge or information sufficient to form a belief as to the truth
  of these allegations and, on that basis, denies them.
         32.    HMD lacks knowledge or information sufficient to form a belief as to the truth
  of these allegations and, on that basis, denies them.
         33.    HMD lacks knowledge or information sufficient to form a belief as to the truth
  of these allegations and, on that basis, denies them.




                                                -3-
Case 1:20-cv-23179-MGC Document 16 Entered on FLSD Docket 10/02/2020 Page 4 of 9



         34.    HMD lacks knowledge or information sufficient to form a belief as to the truth
  of these allegations and, on that basis, denies them.
         35.    HMD lacks knowledge or information sufficient to form a belief as to the truth
  of these allegations and, on that basis, denies them.
         36.    HMD lacks knowledge or information sufficient to form a belief as to the truth
  of these allegations and, on that basis, denies them.
         37.    HMD lacks knowledge or information sufficient to form a belief as to the truth
  of these allegations and, on that basis, denies them.
         38.    Denied.
         39.    HMD admits that Mountech attached a chart as Exhibit D to its Complaint but
  denies that the chart demonstrates infringement of any product. HMD lacks knowledge or
  information sufficient to form a belief as to the truth of the remaining allegations and, on that
  basis, denies them.
         40.    HMD lacks knowledge or information sufficient to form a belief as to the truth
  of these allegations and, on that basis, denies them.
         41.    HMD lacks knowledge or information sufficient to form a belief as to the truth
  of these allegations and, on that basis, denies them.
         42.    HMD lacks knowledge or information sufficient to form a belief as to the truth
  of these allegations and, on that basis, denies them.
         43.    HMD lacks knowledge or information sufficient to form a belief as to the truth
  of these allegations and, on that basis, denies them.
         44.    HMD lacks knowledge or information sufficient to form a belief as to the truth
  of these allegations and, on that basis, denies them.
         45.    Denied.
         46.    HMD incorporates by reference its responses in paragraphs 1–45 above.
         47.    Denied.
         48.    Denied.
         49.    Denied.
         50.    Denied.
         51.    Denied.
         52.    Denied.


                                                -4-
Case 1:20-cv-23179-MGC Document 16 Entered on FLSD Docket 10/02/2020 Page 5 of 9



         53.     Denied.
         54.     Denied.
         55.     HMD lacks knowledge or information sufficient to form a belief as to the truth
  of these allegations and, on that basis, denies them.

                                 RESPONSE TO JURY DEMAND
         56.     No response is required to Plaintiff’s demand for a trial by jury, but pursuant
  to Fed. R. Civ. P. 38(b), HMD hereby demands a trial by jury on all issues raised by the
  Complaint which are properly triable to a jury, including without limitation HMD’s defenses.

                    RESPONSE TO PLAINTIFF’S PRAYER FOR RELIEF
         Having responded to the allegations in the Complaint as set forth above, HMD denies
  that Plaintiff is entitled to any relief, including the relief specified in its Prayer for Relief.

                                        GENERAL DENIAL
         Unless specifically admitted, HMD denies each and every allegation contained in the
  Complaint.

                                              DEFENSES
         Subject to the responses above, HMD alleges and asserts the following defenses in
  response to the allegations, undertaking the burden of proof only as to those defenses deemed
  affirmative defenses by law, regardless of how such defenses are denominated herein. In
  addition to the defenses described below, HMD specifically reserves all rights to allege
  additional defenses that become known through the course of discovery.

                              First Defense – Failure to State a Claim
         1.      The Complaint fails to state a claim upon which relief can be granted.

                                Second Defense – Noninfringement
         2.      HMD does not infringe and has not infringed, either literally or under the
  doctrine of equivalents, by direct, contributory or induced infringement, any valid and
  enforceable claim of the ’784 Patent or the ’805 Patent.

                                      Third Defense – Invalidity
         3.      Each asserted claim of the ’784 Patent and the ’805 Patent is invalid,
  unenforceable, and/or directed to unpatentable subject matter for failure to satisfy one or


                                                   -5-
Case 1:20-cv-23179-MGC Document 16 Entered on FLSD Docket 10/02/2020 Page 6 of 9



  more of the conditions of patentability, including without limitation those set forth in 35
  U.S.C. §§ 101, 102, 103, 112, and those associated with the judicially-created prohibition
  against obviousness-type double patenting.

                          Fourth Defense – Estoppel and Equitable Relief
         4.        Because of statements and/or representations made to and by the USPTO
  while prosecuting the patents identified in the complaint, Plaintiff’s claims for relief are barred
  by one or more of the doctrines of judicial estoppel, agency estoppel, prosecution history
  estoppel, waiver, acquiescence, and/or unclean hands. HMD will identify such statements
  under the contention schedule set forth in this District.

                          Fifth Defense – Limitation on Patent Damages
         5.        Plaintiff’s claims for damages against HMD are limited by 35 U.S.C. §§ 286,
  287 and/or 288.

                                      Sixth Defense – License
         6.        Plaintiff’s accusations of infringement involve one or more third-party
  components which on information and belief may be licensed to one or more of the Asserted
  Patents.

                                   Seventh Defense - Exhaustion
         7.        On information and belief, Plaintiff’s alleged patent rights in one or more
  products identified in the Complaint may have been exhausted prior to HMD’s accused acts.

                               Eighth Defense – No Equitable Relief
         8.        Plaintiff’s remedies, if any, are limited to remedies at law which are adequate
  because any alleged injuries are not immediate nor irreparable such as would be required to
  support an injunction or other equitable relief.

                        Ninth Defense – Good Faith, No Exceptional Case
         9.        HMD has engaged in all relevant activities in good faith, thereby precluding
  Plaintiff from recovering any attorneys’ fees under 35 U.S.C. § 285, even if Plaintiff prevails
  on the merits.




                                                 -6-
Case 1:20-cv-23179-MGC Document 16 Entered on FLSD Docket 10/02/2020 Page 7 of 9



                          Tenth Defense – Lack of Exclusionary Right
         10.     To the extent Plaintiff lacks an exclusionary right over at least some of the
  activities accused of infringement, Plaintiff lacks standing to bring its claims.

                       Eleventh Defense – Lack of All Substantial Rights
         11.     To the extent Plaintiff lacks all substantial rights in the ’784 Patent and/or the
  ’805 Patent, Plaintiff lacks standing to bring its claims.


                                 HMD’S PRAYER FOR RELIEF
         WHEREFORE, HMD respectfully requests that the Court enter an Order and
  Judgment against Plaintiff as follows:

         A.      A dismissal with prejudice of Plaintiff’s action against HMD;

         B.      A denial of any and all relief sought by Plaintiff;

         C.      A declaration that HMD does not infringe and has not infringed, either literally
                 or under the doctrine of equivalents, by direct, contributory or induced
                 infringement, each and every valid and enforceable claim of U.S. Patent Nos.
                 7,991,784 and 8,311,805;

         D.      A declaration that the claims of U.S. Patent Nos. 7,991,784 and 8,311,805 are
                 invalid and/or unenforceable;

         E.      A judgment limiting or barring Plaintiff’s ability to enforce in equity U.S.
                 Patent Nos. 7,991,784 and 8,311,805;

         F.      An award to HMD of its attorneys’ fees and costs incurred in connection with
                 this action;

         G.      An injunction barring Plaintiff, its agents, attorneys, affiliates, and all persons
                 acting on behalf or in concert with Plaintiff from alleging that HMD infringes
                 any claim of U.S. Patent Nos. 7,991,784 and 8,311,805; and

         H.      Such other and further relief as the Court deems just and proper.




                                                 -7-
Case 1:20-cv-23179-MGC Document 16 Entered on FLSD Docket 10/02/2020 Page 8 of 9



   Dated: October 2, 2020               Respectfully submitted,


                                        /s/Joseph W. Bain
                                        JOSEPH W. BAIN, ESQ.
                                        Florida Bar No. 860360
                                        Email Address: jbain@shutts.com
                                        SHUTTS & BOWEN LLP
                                        1100 CityPlace Tower
                                        525 Okeechobee Boulevard
                                        West Palm Beach, Florida 33401
                                        Telephone: (561) 835-8500
                                        Facsimile: (561) 650-8530

                                        WILLIAM J. MCCABE, Esq.
                                        Admitted Pro hac vice
                                        wmccabe@perkinscoie.com
                                        MATTHEW J. MOFFA, Esq.
                                        Admitted Pro hac vice
                                        mmoffa@perkinscoie.com
                                        PERKINS COIE LLP
                                        1155 Avenue of the Americas, 22nd floor
                                        New York, NY 10036
                                        Telephone: (212) 262-6900
                                        Facsimile: (212) 977-1649

                                        Attorneys for Defendant HMD America,
                                        Inc.




                                      -8-
Case 1:20-cv-23179-MGC Document 16 Entered on FLSD Docket 10/02/2020 Page 9 of 9



                                 CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that on this 2nd day of October 2020, I electronically filed the
  foregoing with the Clerk of Court by using the CM/ECF system, which will automatically
  send email notification of such filing to all counsel of record.

  Howard L. Wernow
  Aegis Tower – Suite 1100
  4940 Munson Street NW
  Canton, OH 44718
  Phone: 330-244-1174
  Fax: 330-244-1173
  Email: howard.wernow@sswip.com
  Email: litigation@sswip.com
  Email: wernowlaw@gmail.com
  Attorneys for Plaintiff, MOUNTECH IP LLC



                                                      By:      /s/ Joseph W. Bain
                                                             Joseph W. Bain
                                                             Florida Bar No. 860360
                                                             jbain@shutts.com




                                                -9-
